FOR IMMEDIATE RELEASE CONTACT: DAVID J. BRYANT CHIEF FINANCIAL OFFICER RESOURCE CAPITAL CORP. 712 Fifth Ave, 12TH Floor New York, NY 10019 212-506-3870 RESOURCE CAPITAL CORP. REPORTS RESULTS FOR THREE MONTHS ENDED MARCH 31, 2012 Highlights ● Adjusted Funds from Operations (“AFFO”) of $0.23 per share-diluted. ● Common stock cash dividend of $0.20 per share. ● Book value per share improved to $5.46 at March 31, 2012 from $5.38 at December 31, 2011. ● GAAP net income of $0.18 per share-diluted. ● Total revenues increased by $4.7 million, or 23% as compared to the three months ended March 31, 2011. ● Provisions for loan losses decreased by 16% as compared to the three months ended March 31, 2011 and decreased 64% as compared to the three months ended December 31, 2011. ● Cash on hand of $173.8 million at March 31, 2012, a decrease of $12.1 million from $185.9 million at December 31, 2011. New York, N.Y., May 1, 2012 - Resource Capital Corp. (NYSE: RSO) (“RSO” or the “Company”), a real estate investment trust, or REIT, whose investment strategy focuses on commercial real estate (“CRE”) assets, commercial mortgage-backed securities (“CMBS”), commercial finance assets and other investments, reported results for the three months ended March 31, 2012. ● AFFO for the three months ended March 31, 2012 was $18.6 million, or $0.23 per share-diluted.A reconciliation of GAAP net income to AFFO is set forth in Schedule I of this release. ● GAAP net income for the three months ended March 31, 2012 was $14.5 million, or $0.18 per share-diluted as compared to $13.1 million, or $0.22 for the three months ended March 31, 2011. Jonathan Cohen, CEO and President of Resource Capital Corp., commented, “During the first quarter, we closed $15.1 million of new real estate whole loans and committed to over $73.0 million of additional loans scheduled to close in the second quarter. Our commercial real estate loan pipeline remains strong,and we are committed to continuing and accelerating our lending activities going forward. Our core businesses performed well and we had $0.23 of AFFO and paid a $0.20 cash dividend while building book value through a balance sheet that includes assets we believe have appreciation prospects.” Additional highlights: Commercial Real Estate ● CRE loan portfolio is now comprised of approximately 87% senior whole loans as of March 31, 2012, as compared to 77% a year ago. ● RSO closed $15.1 million of whole loans in the three months ended March 31, 2012 with a weighted average yield of 7.1%, as compared to $21.2 million with a weighted average yield of 6.4% originated during the three months ended March 31, 2011. ● RSO has committed over $73million for five new CRE whole loans that are expected to close in the second quarter of 2012 from an ongoing pipeline of potential CRE loan transactions of over $250 million. ● In March 2012, a joint venture between RSO and an institutional partner focused on distressed real estate sold an investment with realized net cash proceeds and a net gain to RSO of $1.1 million. ● RSO received paydowns on CRE loans of $904,000 for the three months ended March 31, 2012. The following table summarizes RSO’s CRE loan activities and fundings of previous commitments, at par, for the three months ended March 31, 2012 (in millions, except percentages): Three Months Ended March 31, 2012 12 Months Ended March 31, 2012 Floating Weighted Average Spread (1) Weighted Average Fixed Rate (2) Whole loans $ $ 3.32% 9.67% Whole loans – future fundings (3) New loans production Sale of real estate loans − ) Payoffs − ) Principal paydowns ) ) Loans, net (4) $ $ Represents the weighted average rate above the London Interbank Offered Rate (“LIBOR”) on loans whose interest rate is based on LIBOR as of March 31, 2012.Of these new loans, $120.0 million have LIBOR floors with a weighted average floor of 3.21%. Reflects rates on RSO’s portfolio balance as of March 31, 2012. Consists of fundings of previous commitments. The basis of new net loans does not include provisions for losses on legacy CRE loans of $350,000 for the three months ended March 31, 2012. CMBS Securities ● During the three months ended March 31, 2012, RSO acquired $9.3 million, par value, of CMBS at a weighted average price of 101.4%.In addition, RSO acquired $7.1 million, at cost, of interest only CMBS at a weighted average price of 10.4%.All of these 2012 CMBS purchases were financed by RSO’s Wells Fargo repurchase facility and were AAA rated by at least one rating agency. Commercial Finance - Syndicated Bank Loans ● RSO’s bank loan portfolio, including asset-backed securities (“ABS”) and certain loans held for sale, at the end of the first quarter of 2012 was $1.2 billion, at amortized cost, with a weighted-average spread of one-month and three-month LIBOR plus 3.32% at March 31, 2012.RSO’s bank loan portfolio is 100% match-funded through four collateralized loan obligation (“CLO”) issuances. ● During the three months ended March 31, 2012, RSO bought bank loans through its four CLOs with a par value of $136.6 million, at a net discount of $2.6 million.These purchased loans have an aggregate weighted average unlevered annual yield of approximately 4.5%. ● RSO, through its subsidiary Resource Capital Asset Management, earned $1.9 million of net fees during the three months ended March 31, 2012. Book Value As of March 31, 2012, RSO’s book value per common share was $5.46, an increase from $5.38 per common share at December 31, 2011.Total stockholders’ equity was $462.8 million as of March 31, 2012 as compared to $429.7 million as of December 31, 2011.Total common shares outstanding were 84,717,745 as of March 31, 2012 as compared to 79,877,516 as of December 31, 2011. Investment Portfolio The table below summarizes the amortized cost and net carrying amount of RSO’s investment portfolio as of March 31, 2012, classified by interest rate and by asset type.The following table includes both (i) the amortized cost of RSO’s investment portfolio and the related dollar price, which is computed by dividing amortized cost by par amount, and (ii) the net carrying amount of RSO’s investment portfolio and the related dollar price, which is computed by dividing the net carrying amount by par amount (in thousands, except percentages): Amortized cost Dollar price Net carrying amount Dollar price Net carrying amount less amortized cost Dollar price March 31, 2012 Floating rate RMBS $ 23.38% $ 17.76% $ ) -5.62% CMBS-private placement 100.00% 39.74% ) -60.26% Structured notes 42.36% 53.73% 11.37% Other ABS − 0.00% 23 0.28% 23 0.28% Mezzanine loans (1) 99.98% 98.48% ) -1.50% Whole loans (1) 99.79% 98.66% ) -1.13% Bank loans (2) 97.64% 97.20% ) -0.44% Loans held for sale 94.89% 94.89% − 0.00% ABS Securities 88.76% 85.13% ) -3.63% Total floating rate 94.00% 92.67% ) -1.33% Fixed rate CMBS – private placement 73.98% 72.36% ) -1.62% B notes (1) 99.13% 97.71% ) -1.42% Mezzanine loans (1) 100.33% 93.93% ) -6.40% Whole loans (1) 99.74% 99.74% − 0.00% Loans receivable-related party 100.00% 100.00% − 0.00% Total fixed rate 78.96% 77.18% ) -1.78% Other (non-interest bearing) Investment in real estate 100.00% 100.00% − 0.00% Investment in unconsolidated entities 100.00% 100.00% − 0.00% Total other 100.00% 100.00% − 0.00% Grand total $ 92.66% $ 91.34% $ ) -1.32% Net carrying amount includes an allowance for loan losses of $8.1 million at March 31, 2012, allocated as follows:B notes ($0.3 million), mezzanine loans ($1.7 million) and whole loans ($6.1 million). Net carrying amount includes an allowance for loan losses of $5.1 million at March 31, 2012. Liquidity At April 30, 2012, after paying RSO’s first quarter dividend, RSO’s liquidity of $127.9 million consisted of two primary sources: ● unrestricted cash and cash equivalents of $21.2 million, restricted cash of $1.0 million in margin call accounts and $2.2 million in the form of real estate escrows, reserves and deposits; and ● capital available for reinvestment in its six CDO entities of $103.5 million, of which $965,000 is designated to finance future funding commitments on CRE loans. In addition, RSO has funds available through two CRE term facilities to finance the purchase of CMBS securities and to originate commercial real estate loans of $29.5 million and $150 million, respectively. Capital Allocation As of March 31, 2012, RSO had allocated its invested equity capital among its targeted asset classes as follows: 62% in CRE assets, 31% in commercial finance assets and 7% in other investments. Supplemental Information The following schedules of reconciliations or supplemental information as of and for the three months ended March 31, 2012 are included at the end of this release: ● Schedule I – Reconciliation of GAAP Net Income to Funds from Operations (“FFO”) and AFFO. ● Schedule II – Summary of CDO and CLO Performance Statistics. ● Supplemental Information regarding loan investment statistics, CRE loans and bank loans. About Resource Capital Corp. RSO is a diversified real estate finance company that is organized and conducts its operations to qualify as a REIT for federal income tax purposes.RSO’s investment strategy focuses on CRE and CRE-related assets, and, to a lesser extent, commercial finance assets. RSO invests in the following asset classes: CRE-related assets such as commercial real estate property, whole loans, A-notes, B-notes, mezzanine loans, CMBS and investments in real estate joint ventures as well as commercial finance assets such as bank loans, lease receivables, other asset-backed securities, trust preferred securities, debt tranches of CDOs, structured note investments, and private equity investments principally issued by financial institutions. RSO is externally managed by Resource Capital Manager, Inc., an indirect wholly-owned subsidiary ofResource America, Inc. (NASDAQ: REXI), a specialized asset management company that uses industry specific expertise to generate and administer investment opportunities for its own account and for outside investors in the real estate, financial fund management and commercial finance sectors. For more information, please visit RSO’s website at www.resourcecapitalcorp.com or contact investor relations at pkamdar@resourceamerica.com. Safe Harbor Statement Statements made in this release may include forward-looking statements, which involve substantial risks and uncertainties.RSO’s actual results, performance or achievements could differ materially from those expressed or implied in this release.The risks and uncertainties associated with forward-looking statements contained in this release include those related to: ● fluctuations in interest rates and related hedging activities; ● the availability of debt and equity capital to acquire and finance investments; ● defaults or bankruptcies by borrowers on RSO’s loans or on loans underlying its investments; ● adverse market trends which have affected and may continue to affect the value of real estate and other assets underlying RSO’s investments; ● increases in financing or administrative costs; and ● general business and economic conditions that have impaired and may continue to impair the credit quality of borrowers and RSO’s ability to originate loans. For further information concerning these and other risks pertaining to the forward-looking statements contained in this release, and to the general risks to which RSO is subject, see Item 1A, “Risk Factors” included in its Annual Report on Form 10-K and the risks expressed in other of its public filings with the Securities and Exchange Commission. RSO cautions you not to place undue reliance on any forward-looking statements contained in this release, which speak only as of the date of this release.All subsequent written and oral forward-looking statements attributable to RSO or any person acting on its behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this release.Except to the extent required by applicable law or regulation, RSO undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date of this filing or to reflect the occurrence of unanticipated events. The remainder of this release contains RSO’s unaudited consolidated balance sheets, unaudited consolidated statements of income, reconciliation of GAAP net income to FFO and AFFO and a summary of CDO and CLO performance statistics and supplemental information regarding RSO’s CRE loan and bank loan portfolios. RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) March 31, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Restricted cash Investment securities, trading Investment securities available-for-sale, pledged as collateral, at fair value Investment securities available-for-sale, at fair value Property available-for-sale Investment in real estate Loans, pledged as collateral and net of allowances of $13.2 million and $27.5 million Loans held for sale Loans receivable–related party Investments in unconsolidated entities Dividend reinvestment plan proceeds receivable − Interest receivable Deferred tax asset Intangible assets Other assets Total assets $ $ LIABILITIES Borrowings $ $ Distribution payable Accrued interest expense Derivatives, at fair value Accrued tax liability Deferred tax liability Accounts payable and other liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, par value $0.001:100,000,000 shares authorized; no shares issued and outstanding − − Common stock, par value $0.001:500,000,000 shares authorized; 84,717,745 and 79,877,516 shares issued and outstanding (including 1,656,273 and 1,428,931 unvested restricted shares) 85 80 Additional paid-in capital Accumulated other comprehensive loss ) ) Distributions in excess of earnings ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share and per share data) (Unaudited) Three Month Ended March 31, REVENUES Interest income: Loans $ $ Securities Interest income – other Total interest income Interest expense Net interest income Rental income 23 Dividend income − Fee income Total revenues OPERATING EXPENSES Management fees − related party Equity compensation – related party Professional services Insurance Rental operating expense General and administrative Depreciation and amortization Income tax expense Total operating expenses OTHER REVENUE (EXPENSE) Impairment losses on real property held for sale ) − Net realized gain on investment securities available-for-sale and loans Net realized and unrealized gain on investment securities, trading Provision for loan losses ) ) Other income 61 Total other revenue (expense) ) NET INCOME $ $ NET INCOME PER SHARE – BASIC $ $ NET INCOME PER SHARE – DILUTED $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – DILUTED DIVIDENDS DECLARED PER SHARE $ $ SCHEDULE I RESOURCE CAPITAL CORP. AND SUBSIDIARIES RECONCILIATION OF GAAP NET INCOME TO FFO and AFFO (1) (in thousands, except per share data) (unaudited) Three Months Ended March 31, 2012 (3) Net income − GAAP $ Adjustments: Real estate depreciation and amortization Gains on sales of joint venture real estate interests (2) ) FFO (1) Adjustments: Non-cash items: Impairment losses on real property held for sale Provisions for loan losses Straight line rental adjustments 8 Share-based compensation Amortization of deferred costs (non real estate) and intangible assets Cash items: Gains on sales of joint venture real estate interests(2) Capital expenditures ) AFFO (1) $ Weighted average shares – diluted AFFO per share – diluted $ RSO currently evaluates its performance based on several performance measures, including FFO and AFFO (both non-GAAP measures), in addition to net income.RSO computes FFO in accordance with the standards established by the National Association of Real Estate Investment Trusts as net income (computed in accordance with GAAP), excluding gains or losses on the sale of depreciable real estate, the cumulative effect of changes in accounting principles, real estate-related depreciation and amortization, and after adjustments for unconsolidated/uncombined partnerships and joint ventures. AFFO is a computation made by analysts and investors to measure a real estate company’s cash flow generated by operations.RSO calculates AFFO by adding or subtracting from FFO: non-cash impairment losses resulting from fair value adjustments on financial instruments, non-cash provision for loan losses, straight-line rental effects, share based compensation, amortization of various deferred items and intangible assets, gains on sales of property through a joint venture and capital expenditures that are related to RSO’s real estate owned. Management believes that FFO and AFFO are appropriate measures of RSO’s operating performance in that they are frequently used by analysts, investors and other parties in the evaluation of REITs.Management uses FFO and AFFO as measures of RSO’s operating performance, and believes they are also useful to investors, because they facilitate an understanding of RSO’s operating performance after adjustment for certain non-cash items, such as real estate depreciation, share-based compensation and various other items required by GAAP, and capital expenditures, that may not necessarily be indicative of current operating performance and that may not accurately compare RSO’s operating performance between periods. While RSO’s calculation of AFFO may differ from the methodology used for calculating AFFO by other REITs and its AFFO may not be comparable to AFFO reported by other REITs, RSO also believes that FFO and AFFO may provide it and its investors with an additional useful measure to compare its performance with some other REITs.Neither FFO nor AFFO is equivalent to net income or cash generated from operating activities determined in accordance with GAAP.Furthermore, FFO and AFFO do not represent amounts available for management’s discretionary use because of needed capital replacement or expansion, debt service obligations or other commitments or uncertainties.Neither FFO nor AFFO should be considered as an alternative to net income as an indicator of RSO’s operating performance or as an alternative to cash flow from operating activities as a measure of its liquidity. Amount represents gains on sales of joint venture real estate interests from a joint venture recorded by RSO. Comparative FFO and AFFO data is not provided since RSO did not own depreciable real property during the comparable period in 2011. SCHEDULE II RESOURCE CAPITAL CORP. AND SUBSIDIARIES SUMMARY OF CDO AND CLO PERFORMANCE STATISTICS (in thousands) (unaudited) Collateralized Debt Obligations - Distributions and Coverage Test Summary The following table sets forth cash distributions from RSO’s CDO investments and a summary of coverage test compliance for the CDO issuers for the periods presented: Annualized Interest Coverage Overcollateralization Cash Distributions Cushion Cushion Three Months Year Ended Ended As of As of As of Initial December 31, March 31, March 31, March 31, Measurement Name CDO Type 2011 (1) 2012 (1) 2012 (2) (3) 2012 (4) Date (actual) (actual) Apidos CDO I (5) CLO $ Apidos CDO III CLO $ Apidos Cinco CDO CLO $ Apidos CLO VIII(6) CLO $
